DETAILED ACTION
EXAMINER'S AMENDMENT
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 57-60 directed to inventions non-elected without traverse.  Accordingly, claims 57-60 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Any outstanding rejection of claims 54 and 55 is hereby withdrawn as moot in response to their cancellation. 
The rejection of claims 41, 43-50 and 56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to the instant amendment. Since the genes encoding SNX18, DHRS4, TBL2, RPE and ENPP4 are known (and therefore, nucleic acid sequences encoding these proteins are known), the skilled artisan can immediately envision RNA interfering sequences specific for the encoding nucleic acid sequences. Applicant’s remarks filed 22 October 2021 also provide written description for the RNA interfering molecules administered in the instant method claims (see pp.8-11). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 41, 43-50 and 56 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
05 November 2021